IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 12 MM 2019
                                              :
                      Respondent              :
                                              :
                                              :
               v.                             :
                                              :
                                              :
 KAQUWAN MALIK MILLIGAN,                      :
                                              :
                      Petitioner              :


                                        ORDER



PER CURIAM

       AND NOW, this 29th day of March, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file an

allocatur petition within 15 days.